                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                           BILLINGS DIVISION


KYLE GEE,                                         CV 19-41-BLG-SPW-TJC

                    Plaintiff,
                                                  ORDER
vs.

SUN LIFE ASSURANCE COMPANY
OF CANADA,

                    Defendant.

      Defendant moves for the admission of Mark E. Schmidtke to practice before

this Court in this case with Mikel L. Moore to act as local counsel. Mr.

Schmidtke’s application appears to be in order.

      Accordingly, IT IS HEREBY ORDERED that Defendant’s motion to admit

Mark E. Schmidtke pro hac vice is GRANTED on the condition that Mr.

Schmidtke shall do his own work. This means that Mr. Schmidtke must do his

own writing, sign his own pleadings, motions, and briefs, and appear and

participate personally. Counsel shall take steps to register in the Court’s

electronic filing system (“CM-ECF”). Further information is available on the

Court’s website, www.mtd.uscourts.gov, or from the Clerk’s Office. Mr.

Schmidtke may move for the admission pro hac vice of one (1) associate of his
firm. Such associate, if duly admitted, shall be authorized to participate in this

case on the same terms and conditions as Mr. Schmidke.

      IT IS FURTHER ORDERED that this Order is subject to withdrawal unless

Mr. Schmidtke, within fifteen (15) days of the date of this Order, files a pleading

acknowledging his admission under the terms set forth above.

      DATED this 11th day of July, 2019.

                                        _______________________________
                                        TIMOTHY J. CAVAN
                                        United States Magistrate Judge
